

Exhibit 10.1
 
Ball Corporation
2005 Deferred Compensation
Plan


Effective January 1, 2005





 
 

--------------------------------------------------------------------------------

 



 
Ball Corporation 2005 Deferred Compensation Plan
 
Article I 
Establishment and Purpose 


Article II
Definitions 


Article III
Eligibility and Participation 


Article IV
Deferral Elections 


Article V
Company Awards 


Article VI
Valuation of Accounts; Deemed Investments 


Article VII
Distribution and Withdrawals 


Article VIII
Administration 


Article IX
Amendment and Termination 


Article X
Informal Funding 


Article XI
Claims 


Article XII
General Conditions 







 
 

--------------------------------------------------------------------------------

 




Article I
Establishment and Purpose




Ball Corporation (the “Company”) has maintained and will continue to maintain
the Ball Corporation 2001 Deferred Compensation Plan, the Ball Corporation 2000
Deferred Compensation Company Stock Plan, and the Ball Corporation 2002 Deferred
Compensation Plan for Directors (the “Grandfathered Plans”).


Effective January 1, 2005 the Company hereby adopts the Ball Corporation 2005
Deferred Compensation Plan (the “2005 Plan” or the “Plan”). The purpose of the
Plan is to continue to provide Participants with an opportunity to defer receipt
of a portion of their salary, bonus and other specified cash compensation in
compliance with Internal Revenue Code Section 409A.


In addition, proposed Treasury regulations published on October 4, 2005, require
the Company to adopt written amendments prior to December 31, 2005 with respect
to items of transition relief described in Notice 2005-1 that expire on December
31, 2005. This Plan document is intended to satisfy the amendment requirements
of the proposed regulations without the amendment constituting a “material
modification” to the Grandfathered Plans. The Company expects to review and
restate the Plan in 2006 in accordance with the extended transition relief
deadlines set forth in the proposed regulations.


The Plan is not intended to meet the qualification requirements of Code Section
401(a), but is intended to meet the requirements Code Section 409A, and to be an
unfunded arrangement providing deferred compensation to eligible employees who
are part of a select group of management or highly compensated employees of the
Company, its subsidiaries and affiliates, within the meaning of Sections 201,
301 and 401 of ERISA. The Plan is intended to be exempt from the requirements of
Parts 2, 3 and 4 of Title I of ERISA as a "top hat" plan, and to be eligible for
the alternative method of compliance for reporting and disclosure available for
unfunded "top hat" plans.


Article II
Definitions


2.1
Account. Account means a bookkeeping account maintained by the Plan
Administrator to record deferrals allocated to it by the Participant, the
Company in the form of Company Awards (if any), returns on Deemed Investments,
payments, and such other transactions, if any, that may be required to properly
administer the Plan. Without limiting the Plan Administrator’s authority to
establish Accounts as it deems necessary, Accounts may include, for each
Participant, (a) Separation Accounts (b) Specified Date Accounts and/or (c) any
Deferred Disability Account. Such Accounts shall be used to determine the amount
of benefits payable to a Participant or Beneficiary in accordance with the form
of payment and timing requirements specified in the Participant’s Compensation
Deferral Agreements and subject to the terms of the Plan. The Account shall not
constitute or be treated as an escrow, trust fund, or any other type of funded
account for Code or ERISA purposes and amounts credited thereto shall not be
considered “plan assets” for federal income tax or ERISA purposes. Accounts
under this Plan shall reflect only those amounts considered to be Deferrals as
defined in this Plan.


1
 
 

--------------------------------------------------------------------------------

 

The provisions of this Plan shall apply only to such Accounts and shall not
apply to any Grandfathered Plan accounts.


2.2
Account Balance. Account Balance means, with respect to any Account, the value
on each Business Day of such Account. The Account Balance is determined as of
the Payment Date (or Business Day next preceding the Payment Date if not on a
Business Day) for the purpose of paying any benefit under the provisions of
Article VII.



2.3
Allocation Election. Allocation Election means a choice by a Participant of one
or more Investment Options, and the allocation among them, in which future
Participant deferrals and/or existing Account Balances are Deemed Invested for
purposes of determining earnings in a particular Account.



2.4
Beneficiary. Beneficiary means a person, estate, or trust designated by a
Participant to receive benefits to which such Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if




 
a.
the Participant has not designated a person or trust as Beneficiary, or

 
b.
the designated Beneficiary(ies) has/have all predeceased the Participant.



2.5
Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.



2.6
Change in Control. Change of Control shall have the meaning given to a “change
in control” or similar term as defined in the trust established under Section
10.2. If such trust does not define “change in control” or a similar term,
Change in Control shall have the same definition as the definition under Section
409A of the Code.



2.7
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time, the Treasury Department regulations issued thereunder, and applicable
Notices, Revenue Rulings and similar guidance issued by the Internal Revenue
Service.



2.8
Committee. Committee means the Deferred Compensation Committee of the Company.



2.9
Company. Company means Ball Corporation, its subsidiares and its successors.

 
2.10
Company Award. Company Award means a credit by the Company to a Separation or
Specified Date Account as specified by the Company in accordance with the
provisions of Article V of the Plan. Company Awards are made or not made in the
sole discretion of the Company and the fact that a Company Award is made in one
year shall not obligate the Company to continue to make such Company Award in
subsequent years.



2.11
Compensation. Compensation means, for purposes of this Plan, annual incentive
awards and long-term incentive compensation. Compensation may also include,
without limitation, base salary (including any deferred salary under a Code
Section 401(k) or 125 plan) and such other cash or equity-based compensation (if
any) that is determined by the Plan Administrator, in its sole discretion, as
eligible for deferral under the terms of this Plan.


2
 
 

--------------------------------------------------------------------------------

 

2.12
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement submitted to the Plan Administrator in which a Participant (a) makes
an election to defer Compensation in accordance with Article IV, (b) makes an
Allocation Election with respect to his or her Accounts, (c) specifies the
Accounts that will be credited with deferrals under the Agreement, (d) specifies
the Payment Dates for each such Account and (e) specifies a Payment Schedule
with respect to payments from each such Account. A Compensation Deferral
Agreement is effective (and irrevocable, subject to the provisions of the Plan)
with respect to a service period or Company Contribution as of the first day
following the election period specified in Article IV or as provided under
Treasury Department regulations. A Compensation Deferral Agreement remains in
effect until modified in accordance with the Plan.



Notwithstanding the foregoing, and subject to the provisions of Section 3.3, the
Plan Administrator may modify a Participant’s Compensation Deferral Agreement at
any time to conform the Compensation Deferral Agreement and the Plan to
applicable law. The Compensation Deferral Agreement will consist of an agreement
prepared under the authority of the Plan Administrator which may be modified
from time to time, consistent with the material terms of the Plan and the Plan
Administrator’s authority as delegated by the HR Committee of the Board of
Directors of the Company. A completed Compensation Deferral Agreement, and any
modifications thereto authorized under the Plan, may be submitted to the Plan
Administrator in paper or electronic form, under procedures prescribed by the
Plan Administrator.


2.13
Death Distribution. Death Distribution shall mean the payment of the
Participant’s Account Balances, to the Participant's Beneficiary(ies) in
accordance with Article VII of the Plan.



2.14
Deemed Investment. A Deemed Investment means the conversion of a dollar amount
of deferred Compensation and Company Awards (if any) credited to a Participant’s
Deferred Compensation Account into notional shares or units of ownership (or a
fraction of such measures of ownership, if applicable) of a security (e.g.
mutual fund, company stock, or other investment) which is referred to by the
Investment Option(s) selected by the Participant. The conversion shall occur as
if shares (or units) of the designated investment were being purchased (or sold,
in the case of a distribution) at the purchase price as of the close of business
of the day on which the Deemed Investment occurs. At no time shall a Participant
have any real or beneficial ownership in the actual security to which the
Investment Option refers, irrespective of whether such a Deemed Investment is
mirrored by an actual identical investment by the Company or a trustee acting on
behalf of the Company.



2.15
Deferral. Deferral means a deferral of Compensation that is subject to the
deferral election and payment requirements of Code Section 409A.



2.16
Deferred Compensation Account. Deferred Compensation Account means the Account
maintained by the Plan Administrator that records the total amount of liability
of the Company to a Participant at any point in time, and includes all unpaid
Account Balances.


3
 
 

--------------------------------------------------------------------------------

 

2.17
Deferred Disability Account. Deferred Disability Account means the Account
established to record the Deferred Disability Contribution specified in Section
5.3 and to pay the Deferred Disability Benefit under Section 7.5.



2.18
Disability. Disability means disability under the Company’s long-term disability
programs for Eligible Employees.



2.19
Effective Date. Effective Date means January 1, 2005 with respect to Deferrals
occurring on or after such date.



2.20
Eligible Employee. Eligible Employee means an Employee of the Company or its
subsidiaries who is part of a select group of management or highly compensated
employees of the Company (which also includes for this purpose its subsidiaries
and affiliated companies) within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and who is selected by the Plan Administrator to participate
in the Plan.



2.21
Employee. Employee means a common law employee of the Company or its
subsidiaries.



2.22
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.23
Investment Option. Investment Option means a notional investment approved by the
Plan Administrator for use as part of an Investment Option menu, which a
Participant may elect as a measuring device to determine Deemed Investment
earnings (positive or negative) to be valued in the Participant's Account(s).
The Participant has no legal or beneficial ownership in the security or other
investment represented by the Investment Option.



2.24
Participant. Participant means an Eligible Employee employed by the Company or
its subsidiaries who: (a) has elected to defer Compensation in accordance with
the Plan; (b) has received a Company Award; or (c) has a Deferred Compensation
Account Balance greater than zero regardless of whether the Participant is still
employed by the Company or its subsidiaries. A Participant’s continued
participation in the Plan shall be governed by Section 3.2 of the Plan.



2.25
Payment Date. Payment Date means the date on which payments from an Account are
scheduled to commence.



a.  Separation Accounts. A Participant may elect in a Compensation Deferral
Agreement that establishes a Separation Account the number of years following
Separation from Service when payment will be made from the Account (e.g., “Third
year following Separation from Service”). The Payment Date is January 1 of such
year. If no Payment Date is designated, the Payment Date is January 1 of the
year following the year in which the Participant has a Separation from Service.


b.  Specified Date Accounts. The Payment Date for a Specified Date Account is
January 1 of the year specified for such Account.

4
 
 

--------------------------------------------------------------------------------

 

c.  Separation Prior to Age 55. In the event a Participant Separates from
Service prior to attaining age 55, the Payment Date for all Accounts is January
1 of the year following the year in which the Separation from Service occurred.


d.  Death. In the event of the Participant’s death, the Payment Date for
payments to Beneficiaries is January 1 of the year following the year in which
the Participant died.


e.  Deferred Disability Benefit. A Participant entitled to a Deferred Disability
Benefit will receive payment commencing January 1 of the year following the year
in which the Participant attains age 65.


f.  Administration. Pursuant to Code Section 409A, payment will be treated as
made upon the applicable Payment Date if the payment is made by the later of the
first date it is administratively feasible to do so after such Payment Date or
the end of the calendar year containing such Payment Date. The Plan
Administrator shall adopt such administrative procedures as are necessary to
reasonably ensure that payments scheduled for January 1 of a given year will be
made after January 1 of such year and before February 15 of such year.


In addition, to facilitate administration of the Plan, all Participants shall be
treated as “specified employees” as defined in Code Section 409A. Accordingly,
if a Payment Date occurs in the year following a Separation from Service,
payment will be made as follows:



 
1.
If Separation from Service occurs prior to July 1, actual payment will be made
no earlier than January 1 of the year next following the year in which the
Separation from Service occurred, and, except where required for administrative
necessity, no later than February 15 of such year.




 
2.
If Separation from Service occurs on or after July 1 and before December 31,
actual payment will be made no earlier than July 1 of the year next following
the year in which the Separation from Service occurred, and, except where
required for administrative necessity, no later than August 15 of such year.



2.26
Payment Schedule. Payment Schedule means the form in which payments will be made
from the Account established under the Plan. The Payment Schedule for an Account
will be a single lump sum unless the Participant elects an alternative Payment
Schedule at the time(s) and in the manner specified in this Plan.



A Participant may elect to receive a Separation Account or Specified Date
Account (a) in a lump sum from 0% to 100% of the Account Balance, and (b) the
balance, if any, in annual installments from two (2) to fifteen (15) years. If
the lump sum is less than 100%, then (i) the lump sum and (ii) the series of
annual installments will each be treated as separate Payment Schedules for
purposes of the payment modification provisions of Section 4.6c.


All Accounts will be paid to a Participant who Separates from Service prior to
attaining age 55 in a single lump sum, regardless of any other Payment Schedule
that may be in effect for the Accounts.

5
 
 

--------------------------------------------------------------------------------

 

A Death Distribution will be paid from each Account pursuant to the Payment
Schedule in effect for each such Account.


A Deferred Disability Benefit will be paid in a single lump sum.


Notwithstanding any Payment Schedule elected by a Participant, distributions
shall not be made in such a manner as to cause the acceleration of a payment in
violation of Code Section 409A. The Plan Administrator retains the authority to
determine when and to what extent a payment option, unless modified, would
result in acceleration of a payment and to make corresponding adjustments to the
Participant’s Payment Schedule to avoid an impermissible acceleration.


2.27
Performance-Based Compensation. Performance-Based Compensation means
Compensation based on services performed over a period of not less than twelve
months and which meets the following requirements: (a) the payment of the
Compensation or the amount of the Compensation is contingent upon the
satisfaction of organizational or individual performance criteria that are
established within the first 90 days of the performance period, and (b) the
performance criteria are not substantially certain to be met at the time a
Compensation Deferral Agreement is submitted to the Plan Administrator.
Performance criteria may be subjective but must relate to the performance of the
Participant, a group of Employees that includes the Participant or a business
unit (which may include the Company) for which the Participant provides
services. The determination that any subjective performance criteria have been
met shall not be made by the Participant or by a family member of the
Participant. Performance-Based Compensation does not include any amount or
portion of any amount that will be paid regardless of performance or which is
based on a level of performance that is substantially certain to be met at the
time the criteria is established. The definition of Performance-Based
Compensation shall at all times be applied consistently with the provisions of
Code Section 409A, which are incorporated by reference.



2.28
Plan. Plan means the Ball Corporation Deferred Compensation Plan as documented
herein and as may be amended from time to time hereafter.



2.29
Plan Administrator. Plan Administrator means the Deferred Compensation Committee
of the Company.



2.30
Separation from Service. Separation from Service or Separates from Service shall
mean a Participant’s termination of employment with the Company or its
subsidiaries for any reason. The foregoing not withstanding, if a Participant
transfers to the employ of the Company or any other entity that is within the
controlled group of entities described in Section 414(b),(c),(m) or (o) of the
Code that includes the Company, no Separation from Service shall be deemed to
have occurred for purposes of this Plan. Whether a Separation from Service has
occurred will be subject to Treasury Department regulations promulgated under
Code Section 409A.



2.31
Separation Account. A Separation Account is an Account established to record
amounts subject to payment upon Separation from Service as described in Section
4.6a.


6
 
 

--------------------------------------------------------------------------------

 

2.32
Specified Date Account. A Specified Date Account is an Account established to
record amounts subject to specified Payment Dates as described in Section 4.6b.



2.33
Target Total Annual Compensation. Target Total Annual Compensation means, with
respect to a Participant, the total of the Participant’s annual salary for the
calendar year, plus the target annual incentive award established pursuant to
the Ball Corporation Economic Value Added Incentive Compensation Plan, or any
successor plan.



2.34
Unforeseeable Emergency. An unforeseeable emergency is a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as defined in Code Section
152(a)) of the Participant, loss of the Participant's property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as defined in Prop.
Treas. Reg. 1.409A-3(g)(3). The Plan Administrator, in its sole discretion and
subject to the requirements of Code Section 409A, shall determine whether a
Participant has experienced an Unforeseeable Emergency. Imminent foreclosure or
eviction from the Participant’s or Beneficiary’s primary residence, the need to
pay medical expenses, and funeral expenses of a spouse or dependent may
constitute an Unforeseeable Emergency. The purchase of a home and the payment of
college tuition are not Unforeseeable Emergencies.



Article III
Eligibility and Participation




3.1
Eligibility and Participation. Each Eligible Employee shall be eligible to
participate in this Plan. An Eligible Employee becomes a Participant upon
submission of a Compensation Deferral Agreement to the Plan Administrator.



3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Awards subject to the terms of the Plan as long as such
Participant is an Eligible Employee.

 
        A Participant who is an Eligible Employee at the time he or she is
placed on a disability leave of absence in accordance with the Company’s
policies and procedures shall continue to be a Participant eligible to receive
Company Awards under Section 5.3 during such leave of absence.


        A Participant who is no longer an Eligible Employee but continues to be
employed by the Company may not defer Compensation but may otherwise exercise
all of the rights of a Participant under the Plan with respect to his or her
Deferred Compensation Account. On and after a Separation from Service, a
Participant shall remain a Participant as long as his or her Compensation
Deferral Account is greater than zero and during such time may continue to make
Allocation Elections. An individual shall cease participation in the Plan when
all benefits under the Plan to which he or she is entitled have been paid.



7
 
 

--------------------------------------------------------------------------------

 

3.3
Revocation of Future Participation. Notwithstanding the provisions of Section
3.2, the Committee may, in its discretion, revoke such Participant’s eligibility
to make future deferrals under this Plan. Such revocation will not affect in any
manner a Participant’s Deferred Compensation Account or other terms of this
Plan.



3.4
Notification. Each newly Eligible Employee shall be notified by the Plan
Administrator, in writing, of the date of his or her initial eligibility to
participate in this Plan.



Article IV
Deferral Elections




4.1
Deferral Elections. A Participant shall make Deferral elections by completing
and submitting to the Plan Administrator the Compensation Deferral Agreement
which shall specify the amount of the Deferral, Account designation for the
Deferral (Specified Date Account or Separation Account), Allocation Election,
Payment Date and Payment Schedule, as described in this Article IV. A
Participant may establish up to six Accounts which may be designated as
Separation Accounts or Specified Date Accounts.



4.2
Time of Election.




 
a.
Initial Eligibility. In the case of the calendar year in which an Employee first
becomes an Eligible Employee, a Compensation Deferral Agreement that defers
Compensation with respect to services to be performed in such calendar year and
subsequent to the election may be submitted to the Plan Administrator within 30
days after such Eligible Employee becomes eligible to participate in the Plan.



Eligible Employees who became Employees after January 1 of the calendar year may
defer an annual incentive award for such calendar year. The election will be
deemed to apply to services after the election if the maximum deferral is no
greater than the portion of the Compensation equal to the total amount of the
Compensation for the service period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period.


Notwithstanding the foregoing, an Employee who was performing services for the
Company as of January 1 and who became and Eligible Employee prior to June 1 may
elect to defer an annual incentive award that qualifies as Performance-Based
Compensation, in accordance with the requirements of paragraph c., below.
Subject to Code Section 409A, such Eligible Employee may defer the maximum bonus
permitted by the Plan Administrator for all Participants in such year.


If an Eligible Employee does not submit a Compensation Deferral Agreement within
the first 30 days of his or her eligibility to participate in the Plan, such
Eligible Employee may submit a Compensation Deferral Agreement at such other
times as are specified in this Plan. Such Compensation Deferral Agreement shall
constitute the initial deferral election with respect to the Payment Schedule
applicable to the Participant’s Separation and/or Specified Date Accounts
established under such Compensation Deferral Agreement.

8
 
 

--------------------------------------------------------------------------------

 


 
b.
Subsequent Years. For any subsequent year, the Compensation Deferral Agreement
containing the election to defer Compensation (other than Performance-Based
Compensation described in Section 4.2c. below) for services performed during
such year must be submitted to the Plan Administrator no later than December 31
of the preceding calendar year.




 
c.
Performance-Based Compensation. In the case of any Performance-Based
Compensation based upon a performance period of at least 12 months, provided
that the Participant performed services continuously from a date no later than
the date upon which the performance criteria are established through a date no
earlier than the date upon which the service provider makes an initial deferral
election, an initial deferral election may be made with respect to such
Performance-Based Compensation no later than the date that is six months before
the end of the performance period, provided that in no event may an election to
defer Performance-Based Compensation be made after such Compensation has become
both substantially certain to be paid and readily ascertainable. A Participant
may elect to defer Performance-Based Compensation in his or her initial year of
eligibility or any subsequent year, provided the requirements of this paragraph
c. are satisfied.



d.    Automatic Renewals. The Plan Administrator may, in its discretion, provide
for automatically renewable Compensation Deferral Agreements. An automatically
renewable Compensation Deferral Agreement deferring annual incentive awards and
other Compensation permitted by the Plan Administrator will remain in effect for
all future calendar years and performance periods unless modified or revoked
during the applicable enrollment period specified in a. through c. above.


 
e.
Non-elective Deferrals. The HR Committee of the Company’s Board of Directors may
specify deferrals of Compensation that, if paid, would be non-deductible under
the provisions of Code Section 162(m). Such amounts will be credited to a
Separation Account designated by the Company.




 
f.
Awards Subject to Forfeiture. A Participant may elect to defer Compensation
awarded during the calendar year, provided (i) the initial election with respect
to such award is filed with the Plan Administrator no later than 30 days after
the award is made, (ii) such award is subject to a substantial risk of
forfeiture for a period of not less than thirteen (13) months from the date of
the award and (iii) the award would, absent the deferral, be payable no later
than 2-1/2 months following the calendar year in which such award is no longer
subject to a substantial risk of forfeiture.



An election to defer Compensation after the 30-day period described above may be
filed no later than a date that is twelve (12) months prior to the date on which
such award or portion thereof is no longer subject to a substantial risk of
forfeiture (the “vesting date”), provided that the payment under the
Compensation Deferral Agreement occurs no earlier than five (5) years after the
vesting date.



 
g.
2005 Elections. The Plan Administrator has the authority, effective January 1,
2005 to allow any or all Participants to make or modify a Compensation Deferral
Agreement with respect to deferrals subject to Code Section 409A, which relate
all or in part to services performed prior to December 31, 2005. Such election
or modification must be filed with the Plan Administrator no later than March
15, 2005.


9
 
 

--------------------------------------------------------------------------------

 

4.3
Amount of Deferral. The deferral election under a Compensation Deferral
Agreement shall designate a dollar amount or whole percentage of Compensation to
be deferred. The Plan Administrator may establish a minimum or maximum deferral
amount for each component of Compensation and may permit separate elections for
each component of Compensation.



4.4
Changes To A Deferral Election.




 
a.
Reductions for Withholding. A Participant’s Deferral Election may be reduced by
such amount as is necessary to enable the Company to satisfy any tax withholding
and payroll deduction obligations of the Participant and the Company as are
required by law, the requirements of any benefit programs sponsored by the
Company and Company procedures. Such reductions shall not be required if the
Participant makes alternative arrangements with the Company for payment of such
amounts.




 
b.
Participant’s Right to Modify or Revoke. An election to defer Compensation
described in Section 4.2b. may be modified or revoked no later than the day
preceding the first day of the calendar year to which such election applies. An
election to defer Performance-Based Compensation may be modified or revoked no
later than the last day a deferral election may be filed under Section 4.2c with
respect to such Compensation. Notwithstanding the foregoing, a Participant may
revoke an election as provided in Section 4.4c. Modifications and revocations
must be submitted during such times as are specified by the Plan Administrator.




 
c.
Unforeseeable Emergency. A Participant may revoke an election to defer
Compensation during the calendar year in which such Compensation is earned (or,
in the case of Performance-Based Compensation, after the deadline specified in
the enrollment materials) in the case of (a) an Unforeseeable Emergency or (b) a
hardship distribution to the Participant described in Treas. Reg. Section
1.401(k)-1(d)(3).



4.5
Allocation Elections. A Participant’s deferral election may also specify the
Investment Options in which deferrals will be deemed to be invested in
accordance with Section 6.2.



4.6
Payment Dates and Payment Schedules.




 
a.
Separation Payments. A Participant’s Compensation Deferral Agreement may
designate one or more specified Payment Dates for payment of Deferrals after
Separation from Service. The Plan Administrator shall create a Separation
Account for each such Payment Date, to be credited with the portion of Deferrals
allocated to such Separation Account. A Participant may maintain up to six
Separation Accounts, reduced by the number of Specified Date Accounts
established under paragraph 4.6b., below.



In the case of a Separation from Service prior to the date the Participant
attains age 55, all Separation Accounts will be paid as of the Payment Date
specified in Section 2.25 in the form of a single lump sum.

10
 
 

--------------------------------------------------------------------------------

 

In the case of a Separation from Service on or after a Participant attains age
55, payment will be made as of the Payment Date and under the Payment Schedule
designated by the Participant. The Participant may designate the Payment Date
and Payment Schedule for a Separation Account no later than the applicable
submission deadline described in Section 4.2 for the Compensation Deferral
Agreement that establishes such Separation Account. If no Payment Date is
specified, the Payment Date is the date specified in Section 2.25. If no Payment
Schedule is specified, payment shall be made in a single lump sum.


Deferrals that are not allocated to a Separation Account or Specified Date
Account under the terms of a Deferred Compensation Agreement will be allocated
to the Separation Account with the earliest Payment Date. If a Participant has
more than one Separation Account with the same Payment Date, the allocation will
be made to the Separation Account with the shortest Payment Schedule. The
determination of the Payment Date and Payment Schedules for purposes of this
paragraph shall be determined at the time the Compensation Deferral Agreement
authorizing the Deferral was filed with the Plan Administrator. If a Separation
Account has not been established, the Administrator shall establish a Separation
Account payable as of the Payment Date specified in 2.25 and payable in a single
lump sum.



 
b.
Specified Date Payment. A Participant’s Compensation Deferral Agreement may
designate specified Payment Dates which may occur no earlier than the minimum
deferral period specified by the Plan Administrator from time to time. The Plan
Administrator shall create a Specified Date Account for each Payment Date, to be
credited with the portion of Deferrals allocated to such Specified Date Account
under the Compensation Deferral Agreement. A Participant may maintain up to six
Specified Date Accounts, reduced by the number of Separation Accounts
established under paragraph 4.6a., above.



The Participant must designate a Payment Date and Payment Schedule for each
Specified Date Account no later than the applicable submission deadline
described in Section 4.2 for the Deferred Compensation Agreement that
establishes the Specified Date Account. If a Payment Date is not specified, the
Specified Date Account will be converted to a Separation Account and such
Account will be paid in a single lump sum as of the Payment Date specified in
Section 2.25.



 
c.
Modification to Payment Date and/or Payment Schedule. The Participant may modify
a Payment Date and/or a Payment Schedule for a Separation Account or Specified
Date Account as follows:




 
i.
An existing Payment Date and/or Payment Schedule may be changed so long as (i)
the election may not take effect until at least twelve (12) months after the
date on which the election is made, (ii) the date that such election is
submitted to the Plan Administrator is at least twelve (12) months prior to the
current Payment Date, and (iii) the Payment Date after modification is at least
five (5) years after the current Payment Date.


11
 
 

--------------------------------------------------------------------------------

 


 
ii.
A modification that does not conform to the requirements of this paragraph c.
shall be deemed not to have been made and will be disregarded by the Plan
Administrator. In such a case, the Plan Administrator will pay benefits as of
the Payment Date and under the Payment Schedule in effect prior to the
nonconforming modification.




 
iii.
An election to change Payment Date and/or Payment Schedule is specific to the
Account to which it refers, and shall not affect other Accounts or the ability
of the Participant to designate new Payment Dates and Payment Schedules with
respect to future Deferrals.




 
iv.
The modification of a Payment Date shall be further subject to the requirements
of Code Section 409A.




 
d.
2005 and 2006 Modifications to Payment Elections. During 2005 and 2006, the Plan
Administrator may, in its discretion, permit Participants to establish
Separation Accounts and/or Specified Date Accounts, to designate a Payment Date
and Payment Schedule for each such Account and to allocate existing Account
balances among such Accounts. Participants may also be permitted to modify any
Payment Date and/or Payment Schedule associated with a Separation Account or
Specified Date Account. Elections may be filed with the Plan Administrator
pursuant to this paragraph without regard to (i) the requirements in paragraph
c., above and (ii) the prohibition on acceleration of payments under Code
Section 409A.



Modification elections filed pursuant to this paragraph d. shall be subject to
the following rules. A modification to a Payment Date scheduled in 2005 or 2006
must be filed prior to the scheduled Payment Date and no later than December 31,
2005. A modification to a Payment Date scheduled in 2007 or later must be filed
no later than December 31, 2006. A modification filed on or after January 1,
2006 may not accelerate a payment from a later year into 2006. Subject to the
foregoing limitations, the Plan Administrator has the authority to prescribe the
time, manner and scope of any election to modify a Payment Date or Payment
Schedule under the terms of this paragraph.



 
e.
Company’s Right to Modify. The Plan Administrator may modify a Payment Schedule
election as necessary (and only as necessary) to conform the Payment Schedule to
applicable law.




12
 
 

--------------------------------------------------------------------------------

 

Article V
Company Contributions




5.1
Company Awards. The HR Committee of the Board of Directors may, in its sole and
absolute discretion, authorize Company Awards to one, some, or all of the
Participant(s) in an amount determined in the sole and absolute discretion of
the Committee. A Company Award may be made at any time during the calendar year
and may consist of “matching” contributions. The HR Committee of the Board of
Directors shall be under no obligation to make contributions to the Plan unless
the Company has entered into a separate agreement (such as an employment
agreement) to make such contributions.



5.2
Vesting. Company Awards and the Deemed Investment earnings thereon, shall vest
in accordance with the vesting schedule(s) established by the Plan Administrator
at the time that the Company Award is made. The unvested portion shall be
forfeited upon Separation from Service. The Committee may, at any time, in its
sole discretion, increase a Participant’s vested interest in a Company Award or
restore any forfeiture.



5.3
Deferred Disability Contribution.  The Company will make an annual contribution
to a Participant’s Account (known as a Deferred Disability Account) during each
year in which a Participant is receiving disability benefits from the Company. 
The amount of the Disability Contribution will equal 12.5% of the Participant’s
Target Total Annual Compensation (defined below), up to a maximum of $70,000. 
The Disability Contribution Account will be 100% vested at all times.  Payment
from the Disability Contribution Account will be made on the earliest to occur
of (a) the date a Participant attains age 65, (b) Unforeseeable Emergency or (c)
death.  Payment will be made under the Payment Schedule in effect for the
Participant’s Separation and Specified Date Accounts. Contributions under this
Section 5.3 shall be made during such times as the Company is receiving payments
under a policy of insurance that are payable due to the Participant’s
disability.



For purposes of this Section 5.3, Target Total Annual Compensation means, as of
the last date prior to salary continuance, the total of (i) Participant’s
annualized salary and the (ii) the Participant’s target annual incentive award
under the Ball Corporation Economic Value Added Incentive Compensation Plan.


Article VI
Valuation of Accounts; Deemed Investments




6.1
Valuation. The valuation of a Participant’s Accounts will be adjusted as of each
Business Day to reflect deferrals, earnings on Deemed Investments and
distributions since the previous Business Day. The valuation of a benefit
payable under Article VII will be determined as of the Business Day prior to the
date payment is made from the Plan. The Plan Administrator may adopt such
additional or alternative procedures as it may reasonably determine are
appropriate for the valuation of Participant Accounts.


13
 
 

--------------------------------------------------------------------------------

 

Deferrals pertaining to base salary shall be deducted on a proportionate basis
from each paycheck the Participant receives during the calendar year and
credited to the Participant’s Accounts as of the date such Compensation would
have otherwise been paid. Deferrals pertaining to other forms of Compensation
shall be credited to the Participant’s Accounts as of the day such Compensation
otherwise would have been paid.


6.2
Allocation Elections. Participants may make an Allocation Election pursuant to
which their Accounts will be credited with earnings on Deemed Investments. A
Participant may make a new Allocation Election with respect to future deferrals
or current Account Balances (or both), provided that such new allocations shall
be in increments of one percent (1%) of each Account and apply to such Account
Balance. Subject to restrictions on the timing and number of permitted changes
to Allocation Elections within certain time periods (if any) established by the
Plan Administrator, new Allocation Elections may be made on any Business Day,
and will become effective on the same Business Day or, in the case of Allocation
Elections received after a cut-off time established by the Plan Administrator,
the following Business Day. All deferrals shall be credited to the appropriate
Account and a Deemed Investment shall be made in the investment(s) represented
by the Investment Option(s) elected by the Participant as of the close of
business on the deferral date or as otherwise provided by the Plan
Administrator.



6.3
Investment Options. Deemed Investments shall consist of a menu of Investment
Options provided by the Plan Administrator. Investment Options do not represent
actual ownership of, nor ownership rights in or to, the securities or other
investments to which the Investment Options refer. The Plan Administrator, in
its sole discretion, shall be permitted to add or remove Investment Options
provided that any such additions or removals of Investment Options shall not be
effective with respect to any period prior to the effective date of such change.
Any portion of an Account or new deferrals which has not been allocated or which
cannot be allocated under a Participant’s Allocation Election shall be deemed to
be invested in a money market fund or such other default Investment Option
specified by the Plan Administrator. Such Investment Option shall have, as its
primary objective, the preservation of capital.



6.4
Notional Investments. Notwithstanding anything in this section to the contrary,
the Plan Administrator shall have the sole and exclusive authority to direct the
investment of any or all amounts deferred in any manner, regardless of any
Allocation Elections by any Participant. A Participant’s Allocation Election and
Deemed Investments shall be used solely for purposes of determining the value of
such Participant’s Account Balances and the amount of the corresponding
liability of the Company in accordance with this Plan.




14
 
 

--------------------------------------------------------------------------------

 

Article VII
Distribution and Withdrawals




7.1
Separation Accounts.




 
a.
In the event that a Participant Separates from Service, any Separation Account
will be paid to such Participant in accordance with the Payment Date and Payment
Schedule elections in effect for each such Account. The amount of such payments
shall be determined as of the Business Day preceding the date on which payment
is made. In the event a Participant has elected installment payments, the
installment payments shall be determined as set forth in Section 7.3 of the
Plan.




 
b.
Notwithstanding a Participant’s election to receive a Separation Account as of a
specified year, all Separation Account Balances shall be distributed upon
Separation from Service under the provisions of Section 2.25(c) in a single lump
sum. The amount of such payments shall be determined as of the Business Day
preceding the date on which payment is made.



7.2
Specified Date Accounts.




 
a.
Each Specified Date Account shall be paid in accordance with the Payment Date
and Payment Schedule elections in effect for such Account. The amount of such
payments shall be determined as of the Business Day preceding the date on which
payment is made. In the event a Participant has elected installment payments,
the installment payments shall be determined as set forth in Section 7.3 of the
Plan.




 
b.
Notwithstanding a Participant’s election to receive a Specified Date Account as
of a specified year, all Specified Date Account Balances shall be distributed
upon Separation from Service under the provisions of Section 2.25(c) in a single
lump sum. The amount of such payments shall be determined as of the Business Day
preceding the date on which payment is made.



7.3
Installment Payments. Installment payments will be made as of the applicable
Payment Date and each anniversary thereof. For payments described in Section
2.25(f)(2), payments will be made as of the July 1 payment date and each
anniversary thereof. The amount of an installment payment is the applicable
Account Balance as of the Payment Date (or anniversary thereof) determined on
the Business Day prior to the date a payment is made divided by the remaining
number of installments under the Payment Schedule.



7.4
Small Account Balance Lump Sum Payment. Anything to the contrary in this Plan
notwithstanding, in the event that a Participant’s Deferred Compensation Account
Balance is less than $25,000 as of the January 1 following the year in which the
Participant Separates from Service, the Participant’s Accounts shall be paid in
a single lump sum in such following year at the time specified in Section 2.25f,
and any form of payment election to the contrary shall be null and void. The
amount of such payments shall be determined as of the Business Day preceding the
date on which payment is made.


15
 
 

--------------------------------------------------------------------------------

 

7.5
Deferred Disability Benefit. The Company shall pay or commence payment of the
Deferred Disability Benefit as of the Deferred Disability Payment Date.



7.6
Death Distribution. In the event of a Participant’s death, the Participant’s
Beneficiary shall be paid a Death Distribution as of the Payment Date specified
in Section 2.25d and under the Payment Schedule in effect for each of the
Participant’s Accounts. The amount of such payments shall be determined as of
the Business Day preceding the date on which payment is made.



7.7
Unforeseeable Emergency. A Participant may request, in writing to the Plan
Administrator, a withdrawal from his or her Accounts if the Participant
experiences an Unforeseeable Emergency. Withdrawals of amounts because of an
Unforeseeable Emergency are limited to the extent reasonably needed to satisfy
the emergency need, which cannot be met with other resources of the Participant.
The amount of such withdrawal shall be subtracted first from the vested portion
of the Account with the latest Payment Date at the time of the withdrawal
request and then from the Account with the next latest Payment Date until the
withdrawal is completed. Values for purposes of determining the source of the
withdrawal under this Section shall be determined on the date the Plan
Administrator approves the amount of the Unforeseeable Emergency withdrawal, or
such other date determined by the Plan Administrator.



A withdrawal under this Section 7.7 by a Participant who is a “16b Officer” must
be approved by the HR Committee of the Board of Directors.


7.8
Domestic Relations Order. Notwithstanding the Payment Dates and Payment Schedule
selected by a Participant with respect to his or her Accounts and any other
provision of this Plan, the Plan Administrator is authorized to divide such
Participant’s Accounts with and distribute a portion of such Participant’s
Accounts to one or more “alternate payees” at the time and in the manner
specified in a court order described in Section 414(p)(1)(B) of the Code.



7.9
Permitted Delays. Notwithstanding the foregoing, the Company shall delay any
payment to a Participant under the Plan upon the Plan Administrator’s reasonable
anticipation of one or more of the following events:




 
a.
The Company’s deduction with respect to such payment otherwise would be limited
or eliminated by application of Code Section 162(m);




 
b.
The making of the payment would violate a term of a loan agreement to which the
Company or one of its subsidiaries is a party, or other similar contract to
which the Company or one of its subsidiaries is a party, and such violation
would cause material harm to the Company or one of its subsidiaries; or




 
c.
The making of the payment would violate Federal securities laws or other
applicable law;



provided, that any payment subject to this Section 7.9 shall be paid in
accordance with Code Section 409A.

16
 
 

--------------------------------------------------------------------------------

 

Article VIII
Administration




8.1
Plan Administration. This Plan shall be administered by the Plan Administrator,
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Plan Administrator and resolved in accordance with the claims
procedures in Article XI.



8.2
Withholding. The Company shall have the right to withhold from any payment made
under the Plan (or any amount deferred into the Plan) any taxes required by law
to be withheld in respect of such payment (or deferral).



8.3
Indemnification. The Company shall indemnify and hold harmless each employee,
officer, or director to whom or to which it delegated duties, responsibilities,
and authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Plan Administrator, the Committee and
their agents against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or it (including but not
limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Company.



8.4
Expenses. The expenses of administering the Plan shall be paid by the Company.
Notwithstanding the foregoing, the Committee may indirectly allocate expenses,
in its discretion, to Participants through a reduction to any or all Participant
Accounts.



8.5
Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who may be legal counsel to the Company.



8.6
Binding Decisions or Actions. The decision or action of the Plan Administrator
in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.






17
 
 

--------------------------------------------------------------------------------

 

Article IX
Amendment and Termination




9.1
Amendment and Termination. The Plan is intended to be permanent, but the HR
Committee of the Board of Directors of the Company may at any time modify,
amend, or terminate the Plan, provided that such modification, amendment or
termination shall not cancel, reduce, or otherwise adversely affect the amount
of benefits of any Participant accrued (and any form of payment elected) as of
the date of any such modification, amendment, or termination, without the
consent of the Participant. A termination of the Plan shall not, by itself,
result in payments to Participants under the Plan, except to the extent
permitted under Code Section 409A. Unless distributions are otherwise
permissible under such regulations, payments to Participants shall be made at
the times specified in a Participant’s Compensation Deferral Agreements and the
terms of the Plan applicable to such Agreements prior to the Plan’s termination.



9.2
Adverse Income Tax Determination. Notwithstanding anything to the contrary in
the Plan, if any Participant receives a deficiency notice from the United States
Internal Revenue Service asserting constructive receipt of deferrals under the
Plan, Company Awards, and/or the investment earnings attributed thereto due to
any Participant withdrawal right or other Plan provision, the Plan
Administrator, in its sole discretion, may declare null and void any Plan
provision with respect to affected Participants that causes such Participant to
be in constructive receipt of income. If the laws of the United States or of any
relevant state are amended or construed in such a way as to make this Plan (or
its intended deferral of compensation and taxes) in whole or in part void, then
the Plan Administrator, in its sole discretion, may give effect to the Plan in
such a manner as it deems will best carry out the purposes and intentions of
this Plan. Nothing in this Section 9.2 shall be construed to limit the Plan
Administrator or Company’s authority under applicable law to take any such
action as may be necessary to accomplish the objective of the Plan to defer the
recognition of compensation for the purpose of the taxation of income.



Notwithstanding any other provision of this Plan document or the provisions of
any Compensation Deferral Agreement, a Participant will receive a distribution
from the Plan in a single lump sum equal to the amount required to be included
in income as a result of a violation of the terms and conditions of Code Section
409A and the Treasury Department Regulations promulgated thereunder.



18
 
 

--------------------------------------------------------------------------------

 

Article X
Informal Funding




10.1
General Assets. All benefits in respect of a Participant under this Plan shall
be paid directly from the general funds of the Company or a Rabbi Trust created
for the purpose of informally funding the Plan, and other than such Rabbi Trust,
if created, no special or separate fund shall be established and no other
segregation of assets shall be made to assure payment. No Participant, spouse or
Beneficiary shall have any right, title or interest whatever in or to any
investments that the Company or its subsidiaries may make to aid the Company in
meeting its obligation hereunder. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company, or any if its
subsidiaries or affiliated companies and any Employee, spouse, or Beneficiary.
To the extent that any person acquires a right to receive payments from the
Company hereunder, such rights are no greater than the right of an unsecured
general creditor of the Company.



10.2
Rabbi Trust. The Company may, at its sole discretion, establish a grantor trust,
commonly known as a Rabbi Trust, as a vehicle for accumulating the assets needed
to pay the promised benefit, but the Company shall be under no obligation to
establish any such trust or any other informal funding vehicle.



Article XI
Claims




11.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed with the Plan Administrator which shall make all determinations
concerning such claim. Any decision by the Plan Administrator denying such claim
shall be in writing and shall be delivered to the Participant or Beneficiary
filing the claim (‘Claimant’).




 
a.
In General. Notice of a denial of benefits (other than Disability benefits) will
be provided within 90 days of the Plan Administrator’s receipt of the Claimant's
claim for benefits. If the Plan Administrator determines that it needs
additional time to review the claim, the Plan Administrator will provide the
Claimant with a notice of the extension before the end of the initial 90-day
period. The extension will not be more than 90 days from the end of the initial
90-day period and the notice of extension will explain the special circumstances
that require the extension and the date by which the Plan Administrator expects
to make a decision.




 
b.
Disability Benefits. Notice of denial of Disability benefits will be provided
within forty-five (45) days of the Plan Administrator’s receipt of the
Claimant’s claim for Disability benefits. If the Plan Administrator determines
that it needs additional time to review the Disability claim, the Plan
Administrator will provide the Claimant with a notice of the extension before
the end of the initial 45-day period. If the Plan Administrator determines that
a decision cannot be made within the first extension period due to matters
beyond the control of the Plan Administrator, the time period for making a
determination may be further extended for an additional 30 days. If


19
 
 

--------------------------------------------------------------------------------

 

such an additional extension is necessary, the Plan Administrator shall notify
the Claimant prior to the expiration of the initial 30-day extension. Any notice
of extension shall indicate the circumstances necessitating the extension of
time, the date by which the Plan Administrator expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any necessary additional information to
the Plan Administrator. In the event that a 30-day extension is necessary due to
a Claimant’s failure to submit information necessary to decide a claim, the
period for furnishing a notice of decision shall be tolled from the date on
which the notice of the extension is sent to the Claimant until the earlier of
the date the Claimant responds to the request for additional information or the
response deadline.



 
c.
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (1) cite the pertinent provisions of
the Plan document and (2) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review. In the case of a complete or
partial denial of a Disability benefit claim, the notice shall provide a
statement that the Plan Administrator will provide to the Claimant, upon request
and free of charge, a copy of any internal rule, guideline, protocol, or other
similar criterion that was relied upon in making the decision.



11.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with the HR Committee. A Claimant who timely requests a review of the denied
claim (or his or her authorized representative) may review, upon request and
free of charge, copies of all documents, records and other information relevant
to the denial and may submit written comments, documents, records and other
information relevant to the claim to the HR Committee. All written comments,
documents, records, and other information shall be considered “relevant” if the
information (1) was relied upon in making a benefits determination, (2) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or (3)
demonstrates compliance with administrative processes and safeguards established
for making benefit decisions. The HR Committee may, in its sole discretion and
if it deems appropriate or necessary, decide to hold a hearing with respect to
the claim appeal.




 
a.
In General. Appeal of a denied benefits claim (other than a Disability benefits
claim) must be filed in writing with the HR Committee no later than sixty (60)
days after receipt of the written notification of such claim denial. The HR
Committee shall make its decision regarding the merits of the denied claim
within sixty (60) days following receipt of the appeal (or within one hundred
and twenty (120) days after such receipt, in a case where there are special
circumstances requiring extension of


20
 
 

--------------------------------------------------------------------------------

 

time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the HR Committee expects to render the
determination on review. The review will take into account comments, documents,
records and other information submitted by the Claimant relating to the claim
without regard to whether such information was submitted or considered in the
initial benefit determination.



 
b.
Disability Benefits. Appeal of a denied Disability benefits claim must be filed
in writing with the HR Committee no later than one hundred eighty (180) days
after receipt of the written notification of such claim denial. The review shall
be conducted by the HR Committee (exclusive of the person who made the initial
adverse decision or such person’s subordinate). In reviewing the appeal, the HR
Committee shall (1) not afford deference to the initial denial of the claim, (2)
consult a medical professional who has appropriate training and experience in
the field of medicine relating to the Claimant’s disability and who was neither
consulted as part of the initial denial nor is the subordinate of such
individual and (3) identify the medical or vocational experts whose advice was
obtained with respect to the initial benefit denial, without regard to whether
the advice was relied upon in making the decision. The HR Committee shall make
its decision regarding the merits of the denied claim within forty-five (45)
days following receipt of the appeal (or within ninety (90) days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the HR Committee expects to render the
determination on review. Following its review of any additional information
submitted by the Claimant, the HR Committee shall render a decision on its
review of the denied claim.




 
c.
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.




 
i.
The decision on review shall set forth (a) the specific reason or reasons for
the denial, (b) specific references to the pertinent Plan provisions on which
the denial is based, (c) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (d) a statement describing any voluntary appeal procedures
offered by the plan and a statement of the Claimant’s right to bring an action
under Section 502(a) of ERISA.




21
 
 

--------------------------------------------------------------------------------

 


 
ii.
For the denial of a Disability benefit, the notice will also include a statement
that the HR Committee will provide, upon request and free of charge, (a) any
internal rule, guideline, protocol or other similar criterion relied upon in
making the decision, (b) any medical opinion relied upon to make the decision
and (c) the required statement under Section 2560.503-1(j)(5)(iii) of the
Department of Labor regulations.



11.3
Legal Action. A Claimant may not bring any legal action relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.



11.4
Discretion of Committee. All interpretations, determinations and decisions of
the Committee with respect to any claim shall be made in its sole discretion,
and shall be final and conclusive.



11.5
Administration Upon Change in Control.



Committee. For purposes of this Plan, the Committee shall be the Plan
Administrator at all times prior to the occurrence of a Change in Control. Upon
and after the occurrence of a Change in Control, the Plan Administrator shall be
an independent third party selected by the individual who, immediately prior to
such event, was the Company’s CEO or, if not so identified, the Company’s
highest ranking officer (the “Ex-CEO”); provided, however, the Committee, as
constituted immediately prior to a Change in Control, shall continue to act as
the Plan Administrator of this Plan until the date on which the independent
third party selected by the CEO accepts the responsibilities of Plan
Administrator under this Plan. Upon and after a Change in Control, the Plan
Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust except benefit entitlement determinations upon appeal;
provided, however, upon and after the occurrence of a Change in Control, the
Plan Administrator shall have no power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or Trust.
Upon and after the occurrence of a Change in Control, the Company must: (1) pay
all reasonable administrative expenses and fees of the Plan Administrator; (2)
indemnify the Plan Administrator against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of the Plan Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Plan Administrator or its employees or agents; and (3) supply full and
timely information to the Plan Administrator on all matters relating to the
Plan, the Trust, the Participants and their Beneficiaries, the Account Balances
of the Participants, the date and circumstances of the Disability, death or
Separation from Service of the Participants, and such other pertinent
information as the Plan Administrator may reasonably require. Upon and after a
Change in Control, the Plan Administrator may only be terminated (and a
replacement appointed) by the Ex-CEO or, if not so identified, the Company’s
highest ranking officer prior to the Change in Control. Upon and after a Change
in Control, the Plan Administrator may not be terminated by the Company.

22
 
 

--------------------------------------------------------------------------------

 

Benefit Review Committee. Upon and after the occurrence of a Change in Control,
the HR Committee, as constituted immediately prior to a Change in Control, shall
continue to review denied claims as provided in Article 14 of this Plan. In the
event any member of the HR Committee resigns or is unable to perform the duties
of a member of the HR Committee, successors to such members shall be selected by
the Ex-CEO. Upon and after a Change in Control, the Benefits Review Committee
shall have the discretionary power and authority to determine all questions
arising in connection with the review of a denied claim as provided in Section
11.2 Upon and after the occurrence of a Change in Control, the Company must: (1)
pay all reasonable administrative expenses and fees of the HR Committee; (2)
indemnify the HR Committee against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of the HR Committee hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the HR Committee or its employees or agents; and (3) supply full and timely
information to the HR Committee on all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date and circumstances of the Disability, death or Separation
from Service of the Participants, and such other pertinent information as the HR
Committee may reasonably require. Upon and after a Change in Control, a member
of the HR Committee may not be removed by the Company but may only be removed
(and a replacement appointed) by the Ex-CEO.


Article XII
General Conditions




12.1
Anti-assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.



12.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company or any of its
subsidiaries or affiliated companies. The right and power of the Company or its
subsidiaries to dismiss or discharge an Employee is expressly reserved.
Notwithstanding the provisions of Section 9.2, the Company makes no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan or that the Plan complies in form or operation with Section 409A of the
Code and regulations issued thereunder.



12.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company or any
of its subsidiaries or affiliated companies.


23
 
 

--------------------------------------------------------------------------------

 

12.4
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



12.5
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Plan Administrator may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



12.6
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Indiana shall govern the construction and administration of the Plan.









IN WITNESS WHEREOF, the undersigned executed this Plan as of the     day
of          , 2005, to be effective as of the Effective Date.




Ball Corporation




By: __________________________________________


Its: __________________________________________
 
 
24
 
 

--------------------------------------------------------------------------------

 
